Page 1                                              OVERDAM.sgstn                                        Case CATalyst
   T              *E Case 4:18-cv-02011
                               G S      Document     A 88 Filed on 07/07/20 in TXSDPWPage    A 1 of  U 3            S
   T              *E           G S        T P H             U RP L                                     F
   T              *E           G S                            F                             RAO EU              GT
          H        E         L          S K            O E FR                     T P H O U
          HR O E                          TKP        AO U                TS           PW A           U              S
          H        E         L               PW             U                                          F          T
          HR O E                        S                                           K                U RPB T
          H        E         L            T      HR                             S                    UFRPBLG
          HR O E                        S              O E             G                                   PB
                       F P L T                       AO EU P L                      K          O E F                  D
          H        E         L       D       P H          EU               S                   O U R
            RAO E                                                      G          TK               E       P G S
       P H O E                   T             W AO*E R                         S K                E                  D
          HR       EU                     TK           O U PB                                        U        L
                       F P L T            T            O                                  H A                       S
            R      E      P      T                   A                          S              O         R        T
                               G        S                 EU PB G                                      F
       P HR * F                                                      L                PW                        G
       P HRAO E                    S                 AO EU R B                                   *
        W         *E               S                 A                                                      B
     K W R         E                    S                 EU PB G                              O           PB
   TKPW A EU PB                    S                                 L                    H O E               L       D
        W         *E               S         P HR * F                                   W            U PB           S
            R      E      P      T             WH A                      TS       TKPW             E       PB
                               G          T                                           PW A           U              S
       P HR * F                    S      TK              EUF            T              W AO*E R
 STKPWHRAO EU P L                       ST P H                                                       U PB
              A           PB              TK         AO                                      A EU           BL
   T P          O       R                                   U RPB          S      T            O
   TK             *E F           TS       T P                                         P R O E
   TK         AO                            K W R O U                                   W
            R O              L                     RA       U        L            T       H        E       P L
   TK         AO                          T P R                                                            PB
 STKPWHRAO EUFRPBLGTS                                  O U R                          P            E RPB
              AO            B G                  HRA *                     S            W          EU
                       F P L T                   H              R      G        S
        W AO E                               P HR                                   K W R
 S          R                                  W         *E                S            W AO E
   T      H                                          A            PB         D          W          E R
     K        A EU                 S                      EU                    S P                E        B G
 S                                               H A                         D    T P HR           EU
       P H O            RPB               TKPW R          E                  D      K W                         G
   T W          O                         T      H A                              T       H A
     K W RA E R                    S           W AO E                             T
                O E          L       D         W A                PB                K          O* U R             T
                       F P L T                            E                  D    TKPW RA                  PB T
        W AO*E R                          T            O                                             U              S
   T          A        F B G              T          A EU          B G                       AO                   T
                   E                 D    T                                                        E        B G S
        W                                 TK              E       P G S           T                E       PB G S
   TK W            E             T                                         S      T            O
                               G                                  PB              T
                O U R                        P            E RPB                   TK           O            B GT
     K        A EU                 S    STKPWHRAO EUFRP LGTS                        K       R O               L
                                   S        K W RA E                                           O*        R            D
     KP HRAO E                   T                        EU                                 A             PB         D
        W                 PB                       R      E        B                  P HR
   T      HRAO E                          T      H A                                    W          E                S
     K W RA E R                    S      TK         AO                                      A             PB
                       F P L T                 W AO E                                              EU
                   EU                     T      H O U                 GT       STK                  U              S
                     U PB          S      T      H A                                               E                  D
        W AO*E F                               W       O                          T       H
          H A                        D       PW R                                            A             PB         D
   T                                         PW           E       PB                    W AO E
 S          RAO EU R                      T P             EU R B                  T P H O E
                     U             S    S        H A                 L            T       H A
              A           PB            S              O                          T       H        EU PB G S

Folds 1 through 4                                                                              07/07/20 15:33:28
Page 2                                                    OVERDAM.sgstn                                        Case CATalyst
            R           Case 4:18-cv-02011 Document 88 Filed
                                                          PB on 07/07/20 in TXSD Page
                                                                                   AO 2Eof 3
                     U      P                  T                                              P         O*E               S
                            PB                S            A     EU     P L                   P         O E      PB
 T                                            S                  EU           G S                          EU           T
             A      EU R                                O             R                    T P H           EU
        W                                           W   O             R           S        T P               U R        T
S    P              E        B G                        O             R                        PW A          U            S
 T              O                                 K W R O           U PB                         W AO*E R
    K           O E F                 D                           EU             T                HRAO            B G
         A                  PB        D                     AO E                   S                                  G
        WAO E                                 ST                  EU         L                        A                 T
 TK        O                PB                                    EU P L                   T
 T P H O E                                          P RA                   B G           S            A EU P L
     WH      E              PB                  T                 EU                                  AO EU R B
 T     HR *                              Z        K         A                L             T P H          *E RP L S
 TKPW      O E                   G              T             O                                                F
 T         O                                        P H O             F                  S K W R             U R        TS
    PW                                          T P           O         R                                  EU           T
         A                                            W A               R            D                AO EU               S
             E              PB        D               W                                                    EU PB
                            PB                  TK                E       P G S              K      RAO E                 S
S            AO EU               GT                                                S                                  G
S             O                                                           PB                      HR       EU
 T       H                                          P             E RPB                                 O U       B
S                                               T       H         E       PB               T      H A
 T P H O                          T                   W AO*E R                                   W AO*E R
 TKPW     O E                    G              TKPW              E            G           T P H O                      T
 T    H A                                       T             O                            TKPW         O E           G
     W AO E                                               RAO E                            T            O
     W A                    PB    T           S           R       EU             T             PW
 T        O                                                 A             PB                          A EU        BL
   P      O*E                        S              P H O*E                        S       T            O
   P      O E               PB                          HRAO EU            B G                 P        O*E               S
                            PB                          HR        EU                           P        O E      PB
 TK         E F  L                                  P R O E                                       HRAO EUF
        WAO E                                         W                                           HRA                   T
        W   E R                                           RAO E                            T
S           EU P L                                  P H O E                      T           K          O U R           T
    P HR    EU                                  TK                E       P G S                   H O U                   S
STK           U                      S                                             S       T P H                    L
                                 G              T P                                        T      HR
 T                                              T       H A                              S            A
     P          O            BL T             S                                          S          RA            B G
                        F                                   AO             B G           S                 EU PB
             A                                        W                                  S          RA EU         BL
 TK                 EU R BL                     T                                            K W R O
                                  9       #       K           O* U R             T         T      H        EU
                0                         #                           F P L T                              EU           T
 TK    A EU                          S        STKP HRAO EUFRPBLGTS                                    AO E                S
 T P     O    R                                 T       H A                      TS        TKPW         O E           G
 T P H O U                                    STK           AO EU R L                      T            O
       A        PB                    D                         *                              PW
 T P                                          S PW AO EU R L                               T P        A E                 S
           EU                     T               K W R O U R                                              EU     BL
       AO E                          S            K H O EU                         S             W AO E
 T P                                              K W R O                                S          R
                                  9       #   S           R                                T            O
                0                         #     T P H             EU                       TK           O
 TK      A EU        S                                            EU PB                    T
     P   A *         S                              P               U            T             PW         *E              S
         A     PB                                             O           PB                     W AO E
     W       E                                  T       H A                                                       B G
   K       O   P L                                                    F P L T                              E F PB
 T         O                                                      EU                       T P
 T P     AO EU PB                               TK            O                                            EU           T
           O U     T                            TKPW R            E                                   AO E                S
 T     H A                                        K W R O U                                T P H O                      T
     W AO*E R                                 S         H O U PB                                      AO EU

Folds 4 through 8                                                                                        07/07/20 15:33:28
Page 3                                                 OVERDAM.sgstn                           Case CATalyst
 TK    A           E CaseL4:18-cv-02011 Document 88 Filed on 07/07/20      D in TXSD Page 3 of 3
                       F P L T                   PW        EU
             AO*EU            L            S               E         G
  TKPW             EUF                             W AO E
    K W R O U                                TK            EU PB
             AO                  T             KP          E       B GT
      P H O               PB T                   PW          U
         HR        E             T         ST          AO EU P L S
             AO E                  S               W AO E
      P H A EU              B G                K       A         PB
  TK               EU              S         TK          O
      P        O                   S         T
  T                EUF                           P         E R
      P H O E                   G S          T P           E       B GT
  TK         A E                     D                 A         PB
         HRAO EU PB                                        EU          T
             A *          P                    K       A         PB T
1            5                           #       PW AO E
                 *               T             K         O       P L
         HR        E             T                     A
             AO E                  S                       E     PB
  T P        AO EU PB                D           P H AO E
             A                                                 F       T
  T          AO EU P L                                 A                   D
                          PB                   K W         EU          T
S K W R * U                   L                        AO EU P L
  T P          O        R                              A EU
  T        RAO EU             L              T P RA EU                     D
  T      H         E      PB                 T P H         EU        G
             A          R        T           T P             U R       T
  T P                                              W AO E
        W AO E                                                     B G
                            B G              TK          O
    K        A EU                  S         TK        A
    K        A EU                  S       ST P H
        W AO E                                     W       E             S
S          R                                 T P H O U RPB               S
S K W R * U                   L              T       H A     U PB G
1                                9       #   TK        AO
                 *               T           T       H A     U PB G
S          RA EU            BL             S          RA E R
S K W R              U PBLG                                    F P
STKPWHRAO EUFRP LGTS                       STKPWHRAO EUFRPBLG
             AO             B G                K W R O* U R
        W AO*E                L            S K         AO U              S
  TK           O                                           E               D
  T      H A                                                   F P L T
                       F P L T               T       H A     U PB G
      PW             U                                         F P L T
                   EU
           R       E          L
  TK
                     U RPBLG
    K W R O U
  T            O
S        H AO                    T
  T P          O        R
  T      H A
  TK         A EU                T
                       F P L T
             AO EU P L
      P H AO EU PB                   D
  T P                         L
  T      H A
        W AO*E F
             A       U        L
                            B
S          R              P L          Z

Folds 8 through 10                                                                    07/07/20 15:33:28
